NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHA THAO MOUA,                                  No.    19-15047

                Plaintiff-Appellant,            D.C. No. 1:17-cv-01223-EPG

 v.

ANDREW M. SAUL, Commissioner of                 MEMORANDUM*
Social Security,

                Defendant-Appellee.

                 On Appeal from the United States District Court
                      for the Eastern District of California
                  Erica Grosjean, Magistrate Judge, Presiding

                           Submitted February 2, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and IKUTA and NGUYEN, Circuit Judges.
Dissent by Chief Judge THOMAS

      Cha Thao Moua appeals the district court’s order affirming the

Commissioner of Social Security’s denial of disability benefits. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “We review the district court’s decision de novo and therefore must

independently determine whether the Commissioner’s decision (1) is free of legal

error and (2) is supported by substantial evidence.” Smolen v. Chater, 80 F.3d

1273, 1279 (9th Cir. 1996). “Substantial evidence is ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Id. (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).

      1.     Substantial evidence supports the Administrative Law Judge’s

(“ALJ”) determination of Moua’s physical residual functional capacity. Contrary

to Moua’s argument, the ALJ considered all the medical evidence as to Moua’s

physical limitations and provided specific and legitimate reasons to support his

analysis. As the ALJ explained, while there was evidence that Moua had back,

hip, and shoulder sprains or strains, little evidence supported the significant

limitations treating physician Dr. Yang imposed. And because examining

physician Dr. Rios’s opinion was undermined by Moua’s suboptimal effort during

two key aspects of the exam, the ALJ gave his report little weight. See Molina v.

Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (“[W]e must uphold the ALJ’s

findings if they are supported by inferences reasonably drawn from the record.”).

The ALJ “set[] out a detailed and thorough summary of the facts and conflicting

clinical evidence, stat[ed] [his] interpretation thereof, and ma[de] findings” as




                                           2
required. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick

v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)).

      The ALJ did not impose his own lay medical opinion. He was not required

to reiterate the conclusions of any single medical opinion or adopt any opinion in

full. Rather, the residual functional capacity determination is an administrative,

not a medical, finding. See 20 C.F.R. § 404.1545; Vertigan v. Halter, 260 F.3d

1044, 1049 (9th Cir. 2001). The ALJ’s determination that Moua could perform

medium work is supported by substantial evidence in the record.

      2.     Substantial evidence supports the ALJ’s determination of Moua’s

mental residual functional capacity. Even assuming the ALJ erred by failing to

specifically analyze the treating psychiatrist’s notes and giving more weight to the

opinion of non-examining state agency doctors without adequate explanation, see

Garrison, 759 F.3d at 1012, the error was inconsequential because the ALJ found

that Moua’s “affective disorder” was a severe impairment, in keeping with the

treating psychiatrist’s major depression diagnosis. Ford v. Saul, 950 F.3d 1141,

1154 (9th Cir. 2020) (“We may affirm the ALJ’s decision even if the ALJ made an

error, so long as the error was harmless, meaning it was inconsequential to the

ultimate nondisability determination.” (quotation omitted)). The same is true of

any error the ALJ may have made in purportedly giving the opinion of one




                                          3
examining psychiatrist, Dr. Zhang, little weight, because the ALJ ultimately

accepted Dr. Zhang’s diagnoses.

      AFFIRMED.




                                         4
                                                                                 FILED
Moua v. Saul; No. 19-15047
                                                                                  FEB 5 2021
THOMAS, Chief Judge, dissenting:                                           MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS


      I respectfully dissent. Substantial evidence does not support the

Administrative Law Judge’s (ALJ) Residual Functional Capacity (RFC)

determination that Moua could perform medium work, including occasionally

lifting up to 50 pounds. The state physicians provided the only medical opinions

that supported this medium-work finding, as the treating and examining physicians

found that Moua could lift no more than 10 or 20 pounds. But the ALJ did not

provide specific and legitimate reasons for preferring the state physicians’ opinions

to the treating and examining physicians’ opinions. Indeed, the ALJ expressly

gave “[l]ittle weight” to the state physicians’ opinions because later evidence

showed impairments that the state physicians had not identified. After the ALJ’s

discounting of the state physicians’ opinions, there is insufficient remaining

evidence to support a medium-work RFC finding, and no legitimate and specific

reasons for rejecting the opinions of the treating and examining physicians.

      Therefore, I would reverse and remand.